July 26, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             JEFFREY LONDON, Appellant

NO. 14-10-00385-CV                        V.

                              LETICIA LONDON, Appellee
                                ____________________



Having heard appellee’s motion to dismiss the appeal, we conclude that it should be
granted. We therefore order the appeal DISMISSED.

       We order appellant Jeffrey London to pay all costs incurred in this appeal. We
further order this decision certified below for observance.

       We order appellant Jeffrey London to pay all costs incurred in this appeal. We
further order this decision certified below for observance.